   8:20-cv-00164-JFB-SMB Doc # 62 Filed: 03/02/21 Page 1 of 2 - Page ID # 247




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

WERNER ENTERPRISES, INC.,

                       Plaintiff,                                      8:20CV164

        vs.
                                                                 AMENDED FINAL
SMC TRANSPORT, LLC, and UNITED                                 PROGRESSION ORDER
SPECIALTY INSURANCE COMPANY,

                       Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Certain
Progression Order Deadlines. (Filing No. 58.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s previous final progression order remain
in effect, and in addition to those provisions, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently scheduled for May 5, 2021 is canceled. A status conference to discuss
              case progression, the parties’ interest in settlement, and the trial and pretrial
              conference settings will be held with the undersigned magistrate judge by
              telephone on August 26, 2021 at 2:00 p.m. Counsel shall use the telephone
              conferencing instructions assigned to this case to participate in the conference.
              (Filing No. 34.)

       2)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
              September 11, 2020.

       3)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 September 30, 2020
                      For the defendant(s):                 December 11, 2020

       4)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
              Federal Rules of Civil Procedure is July 1, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by August 31, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       5)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 January 29, 2021
                      For the defendant(s):                 May 28, 2021
   8:20-cv-00164-JFB-SMB Doc # 62 Filed: 03/02/21 Page 2 of 2 - Page ID # 248




         6)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          January 29, 2021
                            For the defendant(s):                          April 29, 2021

         7)       The deposition deadline, including but not limited to depositions for oral testimony
                  only under Rule 45, is August 31, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         8)       The deadline for filing motions to dismiss and motions for summary judgment is
                  September 30, 2021.

         9)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is August 31, 2021.

         10)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         11)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.

         Dated this 2nd day of March, 2021.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
